Citation Nr: 1225606	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  07-09 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1963 to September 1967.  He is a combat Veteran and his military awards and decorations include the Purple Heart and the Navy Commendation Medal with Combat "V." 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to TDIU. 

The Board remanded this claim in January 2010 to the RO for additional development.  Thereafter, the Board denied the claim in July 2011.  The Veteran appealed the Board's July 2011 decision to the United States Court of Appeals for Veterans Claims (Court), which, in a January 2012 order, granted the parties' Joint Motion for Remand, vacating the Board's July 2011 decision and remanding the case for compliance with the terms of the Joint Motion.  The case has been returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are posttraumatic stress disorder (PTSD), rated at 70 percent disabling; ischemic heart disease, rated at 30 percent disabling; tinnitus, rated at 10 percent disabling; headaches due to traumatic brain injury, rated at 10 percent disabling; disfiguring scars of the head, face or neck, rated as noncompensable; and scars not on the head, face or neck, also rated as noncompensable.  The combined evaluation for these disabilities is 80 percent.  As such, the minimum schedular criteria for TDIU are met. 

2.  The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).

II.  Entitlement to a TDIU

As indicated in the two prior Board decisions, the Veteran contends that he is entitled to a TDIU because he is unable to work due to his service-connected disabilities.  Specifically, he states that he retired in May 2004 from his employment as a wastewater plant operator because of an inability to cope and handle the stresses at work, which he attributed to his PTSD.  Additionally, he has stated that being around other people made it too difficult to work.  He has not worked since May 1, 2004.  In the year prior to his retirement, the Veteran indicated that he used 228 hours of sick leave. 

The record reflects that the Veteran is service connected for PTSD, rated at 70 percent, as well as disfiguring scars of the head, face or neck, rated as noncompensable, and scars not on the head, face or neck, also rated as noncompensable.  In addition, a July 2009 rating decision granted service connection for tinnitus, and headaches due to traumatic brain injury, both rated at 10 percent disabling.  An even more recent April 2012 rating decision also granted service connection for ischemic heart disease, rated at 30 percent disabling.  He has a combined rating of 70 percent from May 31, 2005; 90 percent from November 6, 2007; and 80 percent from May 11, 2009.  

A TDIU requires impairment so severe that it is impossible to obtain and maintain substantially gainful employment.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  Here, the Veteran's combined disability rating is 80 percent, effective from May 11, 2009; 90 percent from November 6, 2007; and his PTSD is rated at 70 percent, effective from May 31, 2005.  Therefore, he meets the schedular requirements for consideration of a TDIU pursuant to 38 C.F.R. § 4.16(a).  

So resolution of this appeal turns on whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but as mentioned not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See, too, Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, as already eluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

Here, a May 2005 Vet Center Intake form concerning his PTSD noted the Veteran was neat, friendly, cooperative, and relaxed.  He was fully oriented and his speech was appropriate.  His memory and judgment were determined to be normal and fair, respectively.  It was noted that he attended college for one year but he did not complete it because he felt that he did not fit in (due to being older).  His employment history includes working in manufacturing and at a carpet mill.  He did not like the manufacturing job because he was breathing a lot of dust.  He worked at the carpet mill for about a year and was promised a pay raise but it never happened.  He then took a job building diesel engines.  He stayed for four year but was always afraid that an engine would blow up in his face.  Thereafter, he worked at a chair company.  Then, he took a job with a utility company at the wastewater plant.  He attended certification classes and began to make better money.  He retired from the job 25 years later. 

A September 2005 VA examination report notes that the Veteran indicated that he retired in May 2004 due to headaches and back pain.  He specifically denied that his unemployment was due to his mental disorder.  The VA examiner assigned a Global Assessment of Functioning (GAF) scale score of 45.  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  With respect to the effects of PTSD on social and occupational functioning, the examiner stated that the Veteran's PTSD causes frequent and severe decreased efficiency; frequent and moderate decreased productivity; frequent and moderate decreased reliability; frequent and severe inability to perform work tasks; and frequent and moderate impaired work, family and other relationships. 

Records of group therapy treatment from the Vet Center from 2008 and 2009 show that the Veteran attended frequently and that his family life was a current stressor. 

The July 2010 VA psychiatric examination report notes that the claims file, to include all medical records, was reviewed.  Mental status examination revealed that the Veteran was casually dressed.  He had unremarkable psychomotor activity and his speech was spontaneous and pressured.  He was cooperative, relaxed, and had a normal affect.  His mood was expansive.  He was noted to be living with his wife, who does not drive, and his grown daughter who never left home.  His stressors include a daughter going through a divorce, and another daughter who has been married several times, has three children and is unemployed.  The latter two daughters are always asking the Veteran for help.  This causes him so much stress that, at times, he has cried and has had passive suicidal ideation.  The examiner opined that the Veteran is codependent in his interactions with his family.  The examiner also stated that the Veteran is limited in his physical activity due to medical issues and that the Veteran expressed a decreased motivation to do things.  The examiner stated that the Veteran sustained successful employment for 25 years, and that the Veteran's current unemployment is related to retirement due to eligibility by age or duration of work, rather than due to his PTSD.  The examiner also stated that the Veteran continues to experience stress related to PTSD, but also due to significant family dysfunction, which is impacted by his codependent personality style.  The examiner stated that the Veteran's PTSD does not render him totally occupationally impaired. 

In the January 2012 Joint Motion for Remand, the parties agreed that the July 2010 VA examiner did not provided an opinion as to whether all of the Veteran's service connected disabilities-ischemic heart disease, tinnitus, headaches due to traumatic brain injury, disfiguring scars of the head, face or neck, and scars not on the head, face or neck-are of sufficient severity to produce unemployability.  Consequently, the claim was remanded to the Board for compliance with the directives as determined by the Joint Motion.  

In April 2012, Dr. Drew, a Certified Rehabilitation Counselor, provide a vocational assessment concerning the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  Dr. Drew reviewed the Veteran's claims file in its entirety and concluded the Veteran is not capable of gainful employment.  As rationale for this opinion, Dr. Drew stated that, while the Veteran was employed, as the VA examiners indicated, he was generally placed on overnight shifts.  The Veteran was then switched to the day shift, which is when he used his vacation and sick leave to avoid people.  Dr. Drew stated that the VA examiners did not consider this coping mechanism (i.e., avoidance) as unusual because the Veteran could modify his schedule.  Therefore, Dr. Drew concluded that based on the symptoms of PTSD, headaches, and tinnitus, he does not have the mental/ psychological stamina necessary to engage in tasks that require attention and concentration, regular supervision, and regular communication and interaction with others.  

Thereafter, a May 2012 VA examination was also provided, specifically concerning the Veteran's claim of entitlement to service connection for ischemic heart disease.  However, this examiner only issued a conclusory statement that the Veteran's ischemic heart disease does not impact his ability to work.  There was no rationale provided for this determination.  

Other relevant evidence in the file for consideration includes the Veteran's favorable Social Security Administration (SSA) determination of unemployability, and VA outpatient treatment records dating from August 2005 to November 2011.  The SSA records show the Veteran is receipt of disability benefits due in part to his service-connected PTSD, and also due to several nonservice-connected disabilities, such as low back pain, possible disc herniation, neck pain, and obesity.  

Resolving doubt in the Veteran's favor, the Board finds that the competent and credible medical and lay evidence, especially the findings of the September 2005 VA examiner of a frequent and severe inability to perform work tasks as a result of PTSD and the assignment a GAF score of 45, as well as the April 2012 assessment by Dr. Drew, indicates the Veteran's service-connected disabilities render him unable to obtain and maintain employment that could be considered as substantially gainful.  Therefore, a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


